t c memo united_states tax_court james e anderson and cheryl j latos petitioners v commissioner of internal revenue respondent docket no 17158-99l filed date james eb anderson and cheryl j latos pro sese john aletta for respondent memorandum opinion dean special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike as to the taxable_year as discussed below we shall grant respondent's motion background james eb anderson petitioner is employed as a commercial fisherman the commissioner determined that petitioner owed - - self-employment_tax for and issued to petitioners a statutory_notice_of_deficiency petitioners filed a protest with the internal_revenue_service irs office of appeals petitioners argued that petitioner was not self-employed but was an employee of the vessel owner or employer petitioners argued also that petitioner is not liable for federal_insurance_contributions_act fica_taxes on employees that were not withheld and paid over by his employer according to petitioners the office of appeals appeals accepted petitioners' argument that petitioner was an employee for the year and rescinded the notice_of_deficiency on date appeals however did not accept petitioners contention that petitioner is not liable for fica_taxes for appeals informed petitioners ina letter dated date that the irs intended to assess fica_taxes of dollar_figure dollar_figure of employee social_security_tax and dollar_figure of medicare_tax under sec_3101 and b for petitioners argue nevertheless that the court has jurisdiction over the tax_year because respondent has made an income_tax deficiency and not an employment_tax assessment against them for the year as shown on form_4340 certificate of assessments and ‘the product of the maximum wages subject_to social_security_tax dollar_figure times the percent tax_rate plus the product of the amount shown on the return as net profit per fisherman schedule c dollar_figure times the dollar_figure percent medicare_tax rate payments ’ for petitioners for an assessment of dollar_figure was made on date petitioners raise various arguments that question the accuracy and effect of the form_4340 none of which we find has any merit see davis v commissioner t c _ the irs subsequently informed petitioners that it intended to levy for unpaid federal taxes for and petitioners filed a form request for a collection_due_process cdp hearing in response to the notice_of_intent_to_levy on date respondent's connecticut-rhode island appeals_office issued a notice_of_determination to petitioners stating that it had reviewed the proposed collection action the notice informed petitioners that it had been determined that all requirements of administrative procedure and applicable law were met with regard to the proposed collection action the notice explained that because they had already received a hearing with appeals regarding the liability and the only issue raised in the cdp hearing was their liability for the underlying tax they were precluded from raising the issue in a cdp hearing citing sec_6330 petitioners were further advised that if they wanted to form certificate of assessments and payments is presumptive proof of a valid assessment see davis v commissioner t c _ and cases cited therein - dispute the determination for they had days to file a complaint in the appropriate united_states district_court petitioners were issued a separate notice_of_determination for tax years through the notice_of_determination for those years advised them that if they wanted to dispute the determination you must file a petition with the united_states tax_court within days from the date of this letter petitioners filed with the court a petition and an amended petition for redetermination of proposed collection action with respect to both the notice for as well as the one for through respondent contends in the motion to dismiss that the court's jurisdiction to review administrative determinations respecting collection matters is limited to cases where the underlying tax_liability is of a kind within the court's normal deficiency jurisdiction respondent asserts that the court lacks jurisdiction over the fica_taxes at issue in this case and therefore the court lacks jurisdiction to review respondent's administrative determination to proceed with collection against petitioners petitioners filed papers in opposition to respondent's motion to dismiss this matter was called for hearing at the court's trial session in hartford connecticut counsel for respondent appeared at the hearing and argued in support of the motion to - - dismiss cheryl j latos appeared on behalf of petitioners and submitted a statement under rule c discussion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after notice_and_demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 generally requires the commissioner to file a notice_of_federal_tax_lien with the appropriate state office or the local federal district_court sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer under sec_6331 the secretary must provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer's property in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide due process protections for taxpayers in tax collection matters sec_6320 and sec_6330 are effective with respect to collection actions initiated more - - than days after date date see rra sec_3401 112_stat_750 sec_6320 requires the commissioner to provide notice to a person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 and b provides that the person described in sec_6321 is entitled to notice of and opportunity for an administrative review of the lien in the form of an appeals_office due process hearing sec_6330 provides for a similar due process hearing where the commissioner has proposed to levy on the taxpayer's property sec_6320 adopts the procedures set forth in sec_6330 d and e governing the issues that may be raised in a due process hearing and the means for obtaining judicial review of the matter see 114_tc_176 sec_6330 provides for judicial review of an administrative determination respecting a collection matter in pertinent part as follows sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an - incorrect court a person shall have days after the court determination to file such appeal with the correct court in short sec_6330 provides that a taxpayer may file a petition for review of the commissioner's administrative determination with the tax_court where the court has jurisdiction of the underlying tax_liability while congress clearly intended for sec_6330 to provide an opportunity for judicial review of collection matters we have interpreted sec_6330 a and b together to mean that congress did not intend to expand the court's jurisdiction beyond the types of taxes that the court may normally consider thus sec_6330 a and b provides for tax_court jurisdiction except where the court does not normally have jurisdiction over the underlying tax_liability see 114_tc_171 the tax_court has jurisdiction only to the extent authorized by congress see 85_tc_527 generally this jurisdiction is limited to income estate gift and certain excise_taxes which are subject_to the deficiency_notice requirements of sec_6212 and sec_6213 see rule 270_f2d_558 5th cir 74_tc_651 in this case respondent is attempting to collect fica_taxes from petitioners based upon a prior assessment this court has --- - no jurisdiction to redetermine fica_taxes imposed on an employee see 54_tc_1402 ietto v commissioner tcmemo_1996_332 consistent with sec_6330 it follows that this court does not have jurisdiction to review the administrative determination at issue here to reflect the foregoing an order of dismissal as to the year will be entered
